      Case 2:20-cv-01883-SRB Document 22 Filed 03/04/21 Page 1 of 3




 1   CULPEPPER IP, LLLC
     Kerry S. Culpepper, Hawaii Bar No. 9837, pro hac vice
 2
     75-170 Hualalai Road, Suite B204
 3   Kailua-Kona, Hawaii 96740
 4
     Telephone: (808) 464-4047
     Facsimile: (202) 204-5181
 5   E-Mail:     kculpepper@culpepperip.com
 6
     Attorney for Plaintiffs:
 7   Santa Files Productions, LLC; and
 8   Laundry Films, Inc.
 9
                         UNITED STATES DISTRICT COURT
10
11
                          FOR THE DISTRICT OF ARIZONA

12   Santa Files Productions, LLC and       )   Case No.: CV-20-1883-PHX-SRB
13   Laundry Films, Inc.                    )   (Copyright)
     75-170 Hualalai Rd, B204               )
14   Kailua-Kona, HI 96740                  )   MOTION FOR WITHDRAWAL
15   808-464-4047                           )   OF GARNISHMENT (EARNINGS)
                                            )
16
                      Plaintiffs,           )
17      vs.                                 )
18
                                            )
     Richard Dabney and Jesse D. Parks      )
19   809 N. Colcord Rd.                     )
20   Payson, AZ 85541                       )
     928-978-3984                           )
21                                          )
22                    Defendants,           )
                                            )
23
     Chapman Auto Center, LLC               )
24   100 N Beeline Hwy                      )
25
     Payson, AZ 85541                       )
     1-800-491-5261                         )
26                                          )
27                      Garnishee.          )
28



                                            1
      Case 2:20-cv-01883-SRB Document 22 Filed 03/04/21 Page 2 of 3




 1                                   I.    Introduction
 2
           Plaintiffs/Judgment Creditors Santa Files Productions, LLC and Laundry
 3
 4
     Films, Inc. (“Plaintiffs”) move to withdraw their writ of garnishment as to

 5   Defendants/Judgement Debtors Richard Dabney without prejudice.
 6
           This motion is made pursuant to Fed. R. Civ. P. 69(a)(1) and Ariz. Rev. Stat.
 7
 8   Ann. §12-1598.09, and is based on the memorandum herein.
 9
                                     II.    Background
10
11
           Plaintiffs filed the above-captioned case against Defendants in which this

12   court entered default judgment against Defendants [Doc. #13] for $40,113.50 with
13
     daily interest accruing at 0.12%. This court subsequently issued a writ of
14
15   garnishment against Defendants [Doc. #15].
16
           On March 3, 2021, Plaintiffs and Defendant Jesse D. Parks arrived at an
17
18
     agreement to satisfy the outstanding judgment without the need for further

19   garnishment of the earnings of Richard Dabney. The agreement provides inter alia
20
     that the Garnishee will transfer to Plaintiffs the outstanding amount garnished up to
21
22   March 3, 2021, Plaintiffs will seek to withdraw their writ of garnishment, and
23
     Defendant Jesse D. Parks will send payments directly to Plaintiffs. If Defendant
24
25
     Jesse D. Parks fails to make the payments as agreed, Plaintiffs still have all their

26   rights to enforce the judgment including again seeking to garnish Richard Dabney’s
27
     earnings.
28



                                              2
      Case 2:20-cv-01883-SRB Document 22 Filed 03/04/21 Page 3 of 3




 1                                     III.   Argument
 2
           Rule 69(a)(1) of the Federal Rules of Civil Procedure provides that a “money
 3
 4
     judgment is enforced by a writ of execution, unless the court directs otherwise”.

 5   Further, the “procedure on execution—and in proceedings supplementary to and in
 6
     aid of judgment or execution—must accord with the procedure of the state where
 7
 8   the court is located”. Here, Plaintiffs move the court to direct the withdrawal of the
 9
     writ of garnishment. Since the agreement between Plaintiffs and Defendants allows
10
11
     greater flexibility in payments, uses less judicial resources, and reduces the

12   Defendants’ financial obligation, Plaintiffs respectfully assert that withdrawal of
13
     their writ of garnishment is favorable for all parties involved. Accordingly, Plaintiffs
14
15   seek withdrawal of their writ of garnishment against Defendants without prejudice.
16
17
18
           DATED: Kailua-Kona, Hawaii, March 4, 2021.

19         CULPEPPER IP, LLLC
20
                                      /s/ Kerry S. Culpepper
21
22                                    Kerry S. Culpepper
23
                                      Attorney for Plaintiffs
24
25
26
27
28



                                                3
